Citation Nr: 0014951	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for peptic disease, 
claimed as secondary to his service-connected disabilities.  

2.  Entitlement to service connection for hole in nasal 
passage, claimed as a residual of a broken nose.  

3.  Entitlement to service connection for skin conditions, 
claimed as being secondary to exposure to Agent Orange.  

4.  Entitlement to service connection for peripheral 
polyneuropathy, claimed as being secondary to exposure to 
Agent Orange.

5.  Entitlement to an increased rating for the service-
connected impairment of the left knee, currently evaluated as 
10 percent disabling. 

6.  Entitlement to an increased rating for the service-
connected post-traumatic changes and disc disease with 
compression neuropathy, cervical spine, currently evaluated 
as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that in his substantive appeal dated in 
August 1995, the veteran appeared to assert a claim of 
service connection for sinusitis.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  






FINDINGS OF FACT

1.  No credible evidence has been submitted to show that the 
veteran's current peptic disease is due to his service-
connected disabilities or other disease or injury which was 
incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran suffers from current disability manifested by a hole 
in the nasal passage due to disease or injury which was 
incurred in or aggravated by service.  

3.  No credible evidence has been submitted to show that the 
veteran's peripheral polyneuropathy is due to his presumed 
service exposure to Agent Orange or other disease or injury 
which was incurred in or aggravated by service.  

4.  The veteran's claim of service connection for skin 
conditions is plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for peptic disease, a hole in 
the nasal passage or peripheral polyneuropathy.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  A well-grounded claim of service connection for skin 
conditions has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent within the presumptive period following service; the 
presumptive period for acute peripheral neuropathy, as an 
organic disease of the nervous system, is one year from the 
veteran's date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Finally, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has one of the diseases enumerated in 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Furthermore, it 
follows that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  

As clarified in note 2, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Id. (emphasis in original).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral polyneuropathy shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  However, the Board also notes that the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  


I.  Peptic disease

The veteran contends that he suffers from peptic disease 
secondary to his service-connected disabilities.  

A careful review of the veteran's service-medical records 
shows that, in May 1967, the veteran was treated for 
complaints of epigastric and abdominal pain.  The presence of 
hookworm ova was ultimately identified.  On VA 
gastrointestinal examination in August 1967, the diagnosis 
was that of history of hookworm infection.  It was indicated 
that three stool cultures were negative for hookworm.  At 
that time, his symptoms were stated to be more characteristic 
of irritable colon, as opposed to hookworm infection.  

Private medical records submitted in support of the veteran's 
claim from St. Elizabeth Hospital note diagnosis and 
treatment for acute gastritis and duodenitis in September 
1989.  VA outpatient treatment records from March 1999 
include a diagnosis of gastroesophageal reflux 
disease/gastritis.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from peptic disease no 
competent evidence has been submitted to support his lay 
assertions that this condition was caused by his service-
connected disabilities or other disease or injury which was 
incurred in or aggravated by service.

Although the veteran asserts that he currently suffers from 
disability manifested by peptic disease which was caused or 
worsened by his service-connected disabilities, he is not, as 
a lay person, competent to offer an opinion as to any 
question of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from disability manifested by peptic disease due to his 
service-connected disabilities or other disease or injury 
which was incurred in or aggravated by service, the Board 
must conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection for peptic disease.  


II.  Hole in nasal passage

A review of the veteran's service medical records shows that, 
in July 1965, the veteran was involved in a motor vehicle 
accident which resulted in significant trauma to the face; 
however, the records are negative for complaints or findings 
referable to a fractured nose.  August 1966 x-rays of the 
sinuses were negative.  Indeed, there is no medical evidence 
of a condition relative to a hole in the nasal passage, 
specifically, a perforated nasal septum, until many years 
after his separation from service; nor has any medical 
evidence been submitted which links the perforated septum to 
a disease or injury which was incurred in or aggravated by 
service.  An October 1993 VA treatment record noted that the 
veteran reported a history of head trauma and a questionable 
nasal fracture.  The diagnosis was that of chronic nasal 
septal perforation.

Although the veteran has presented medical evidence which 
documents that he currently suffers from a perforated nasal 
septum, no medical evidence has been submitted which serves 
to link this disability to a disease or injury incurred in or 
aggravated by service.  As noted above, the veteran, as a lay 
person, is not competent to offer an opinion as to questions 
of medical diagnosis or causation presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).

Since the veteran has submitted no medical evidence that his 
perforated septum is due to disease or injury which was 
incurred in or aggravated by service, the second prong of 
Caluza is not satisfied.  It follows that the third prong 
also is not satisfied.  As such, service connection for a 
hole in the nasal passage must be denied.  

In the absence of medical evidence that the veteran's 
perforated nasal septum is due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection for a hole in the nasal passage.  


III.  Peripheral polyneuropathy

The veteran's service medical records are entirely negative 
for complaints or findings referable to peripheral 
polyneuropathy.  Furthermore, there is no medical evidence of 
peripheral polyneuropathy until many years after his 
separation from service; nor has any medical evidence been 
submitted which links the veteran's peripheral polyneuropathy 
to his presumed exposure to Agent Orange or any other disease 
or injury which was incurred in or aggravated by service.  

Although the veteran is shown to have served in the Republic 
of Vietnam during the Vietnam era, his symptoms of peripheral 
polyneuropathy were not clinically identified until many 
years after the last date on which it could be presumed that 
he was exposed to an herbicide agent.  

Significantly, the provisions of 38 C.F.R. § 3.307(a)(6)(ii) 
require that, in order to obtain presumptive service 
connection on the basis of Agent Orange exposure, acute or 
subacute peripheral neuropathy must have been manifested 
within one year after his last day of service in the Republic 
of Vietnam.  

Similarly, as the veteran's peripheral polyneuropathy did not 
manifest to a degree of 10 percent or more in the first year 
after his separation from service, presumptive service 
connection on the basis of chronic disease is not for 
consideration in this case.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Although the record establishes that the veteran now has a 
diagnosis of peripheral polyneuropathy, the record contains 
no competent evidence to support his lay assertions that he 
has current disability due to Agent Orange exposure or other 
disease or injury which was incurred in or aggravated by 
service.  See Caluza v. Brown, 7. Vet. App. at 506; 38 C.F.R. 
§ 3.303(d).  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from disability related to 
peripheral polyneuropathy, no competent evidence has been 
submitted to support his lay assertions that this condition 
is the result of exposure to Agent Orange or other event in 
service.  The veteran is not, as a lay person, competent to 
offer an opinion as to any question of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

The veteran has not submitted competent evidence to establish 
a nexus between his current disability and either in-service 
exposure to herbicides or other injury or disease which was 
incurred in or aggravated by service.  Therefore, the Board 
finds the claim of service connection for peripheral 
polyneuropathy to be not well grounded.  See Caluza v. Brown, 
7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his peripheral 
polyneuropathy is related to exposure to Agent Orange or 
other disease or injury incurred in or aggravated by service 
or that his peptic disease or perforated septum is due to 
disease or injury incurred in or aggravated by service. 

By this decision, the Board is informing the veteran of the 
evidence necessary to make his claims as set forth above well 
grounded.  


IV.  Skin conditions

A careful review of the veteran's service medical records 
shows that the veteran was treated on two separate occasions 
for a rash on his penis.  

In support of his claim, the veteran submitted statements 
from private treating physicians.  A report from Harry Levy, 
M.D., noted treatment of the veteran for a rash on the penis 
as early as November 1970.  Additional treatment was provided 
for fungus infection of the inguinal area in March 1971 and a 
rash on the arms and neck in July 1974.  Robert L. Griffith, 
M.D., stated that he had been treating the veteran for 
recurrent episodes of dermatophytosis since April 1971, but 
that the veteran had consulted other physicians for treatment 
prior to this attack.  

In addition to the above, the veteran submitted several lay 
statements from fellow soldiers noting that they had observed 
the veteran reporting to sick call for treatment of a rash on 
his body, including in the region of his feet, neck and 
groin.  

VA outpatient treatment reports obtained in support of the 
veteran's claim noted treatment for dermatophytosis involving 
the feet and groin, as well as pseudofolliculitis involving 
the nape of the neck, in August 1977 and October 1980.  In 
October 1980, the veteran reported that the eruption 
involving his feet and groin had developed in service and 
that he had been exposed to "spray."  

Based on its review of the record as a whole, the Board finds 
that the veteran has presented sufficient evidence to show 
that his claim of service connection for skin conditions is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). 



ORDER

Service connection for peptic disease, a hole in the nasal 
passage and peripheral polyneuropathy is denied, as well-
grounded claims have not been presented.  

As a well-grounded claim of service connection for skin 
conditions has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.



REMAND

The veteran contends that his service-connected left knee and 
cervical spine disabilities are more disabling than as 
currently rated.  

The Board finds that the veteran's claims for increased 
ratings are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The veteran was most recently afforded a VA examination for 
his left knee and cervical spine disabilities in October 
1999.  At that time, the examining physician explicitly noted 
that "[t]here were no records of any kind for review" aside 
from some records provided by the veteran.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999), and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, as stated in 38 C.F.R. § 4.21 (1999), 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one Diagnostic Code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another Diagnostic Code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1999).  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  

In a July 1998 rating decision, the RO denied entitlement to 
an increased rating for the service-connected central nervous 
system lesion involving the optic tract with bilateral 
concentric contraction of 20 degrees or less.  In October 
1998, the veteran filed a timely Notice of Disagreement (NOD) 
with the evaluation for this service-connected disability 
among other things; however, a careful review of the claims 
file shows that this issue was not included in a Statement of 
the Case issued in response to the NOD.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue a 
Statement of the Case, the Board should remand, not refer, 
the issue to the RO for issuance of an SOC. 

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for skin conditions by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran should be afforded a VA examination in order to 
determine the nature and etiology of his skin conditions.  
All pertinent treatment records also should be obtained for 
review.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his skin 
conditions since service and for his 
service-connected left knee and cervical 
spine disabilities since October 1999.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
his claimed skin disorders.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with his 
evaluation of the skin disorders.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that he is suffering from any skin 
disorders due to exposure to Agent Orange 
or other disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, and 
include the factors upon which the 
opinion is based.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his left knee and cervical 
spine disabilities.  The claims folder 
must be made available to the examiner 
prior to the examination and all 
indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the left knee and cervical spine 
disabilities at issue in light of the 
whole recorded history.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss 
associated with the service connected 
left knee and cervical spine disabilities 
due to any of the following:  (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner(s) should record all 
complaints and clinical findings 
pertaining to disability of the left knee 
and cervical spine.  Complete range of 
motion testing should be conducted for 
the left knee and cervical spine and the 
examiner(s) should provide the normal 
range of motion for the knee joint and 
cervical spine.  Any instability 
attributable to the service connected 
left knee disability should be noted and 
the severity of any such instability 
described as mild, moderate or severe.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca, and, if 
there is evidence of lateral instability 
of the left knee together with limitation 
of motion, the provisions of VAOPGCPREC 
23-97.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  Regardless of the outcome 
of the RO's determination as to the 
veteran's entitlement to an increased 
evaluation for the service-connected left 
knee and cervical spine disabilities, the 
RO should furnish the veteran an SOC as 
to the issue of entitlement to an 
increased rating for the service-
connected central nervous system lesion 
involving the optic tract with bilateral 
concentric contraction of 20 degrees or 
less.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 



